Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 07/27/21.  The applicant argument regarding Toivola et al. is not persuasive; therefore, all the rejections based on Toivola et al. is retained and repeated for the following reasons.






Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toivola et al. (US Pub. 2012/0194124).

As to claims 1, 12 and 19 the prior art teach a method for wireless charging, comprising: 

after a wireless charging device is coupled to a power supply device (see fig 5), the wireless charging device identifying a type of the power supply device (see fig 1, fig 2, fig 5 paragraph 0021-0031; especially, Toivola et al. teach after a wireless charging device is coupled 

and the wireless charging device charging a battery of a device to be charged in a target wireless charging mode according to the type of the power supply device, the target wireless charging mode (see fig 2, fig 3) being a first wireless charging mode or a second wireless charging mode (see fig 1-3 paragraph 0031-0038; especially, Toivola et al. teach the wireless charging device charging a battery of a device to be charged in a target wireless charging mode according to the type of the power supply device, the target wireless charging mode being a first wireless charging mode or a second wireless charging mode as fig 1-3 paragraph 0032-0037); 

wherein a charging speed of the wireless charging device charging the battery in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in the second wireless charging mode (see fig 1-4 paragraph 0036-0047 and summary; especially, Toivola et al. teach wherein a charging speed of the wireless charging device charging the battery in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in the second wireless charging mode (see fig 1-4 paragraph 0036-0041 and 0044-0047 and summary);

wherein, after the wireless charging device enters the first wireless charging mode for charging the device to be charged, the wireless charging device performs wireless 

As to claims 2 and 13 the prior art teach wherein the wireless charging device charging the battery of the device to be charged in the target wireless charging mode according to the type of the power supply device, comprises: 

when the power supply device is a fast charging power supply device, the wireless charging device charging the battery in the first wireless charging mode (see fig 1, fig 2 paragraph 0024-0034); 

and when the power supply device is a normal power supply device, the wireless charging device charging the battery in the second wireless charging mode (see fig 1-3 paragraph 0035-0042 and background); 



As to claims 3 and 14, the prior art teach wherein the wireless charging device charging the battery of the device to be charged in the target wireless charging mode according to the type of the power supply device, comprises: 

when the power supply device is a fast charging power supply device, the wireless charging device performing step-down process on an output voltage of the power supply device, to enable the wireless charging device to charge the battery in the second wireless charging mode; or when the power supply device is a normal power supply device, the wireless charging device performing boost process on the output voltage of the power supply device, to enable the wireless charging device to charge the battery in the first wireless charging mode (see fig 1-3 paragraph 0026-0037); 

wherein a maximum output power provided by the fast charging power supply device is greater than or equal to a preset value, and a maximum output power provided by the normal power supply device is less than the preset value (see fig 1-3 paragraph 0034-0045 and background).

As to claims 4 and 20 the prior art teaches wherein the first wireless charging mode is a wireless charging mode in which an output power of the wireless charging device is variable; and the second wireless charging mode is a wireless charging mode in which the output power of the wireless charging device is fixed (see fig 1-4 paragraph 0039-0046).

As to claim 5 the prior art teaches wherein in the first wireless charging mode, a power of an electromagnetic signal transmitted by the wireless charging device matches at least one of a charging voltage or a charging current presently required by the battery (see fig 1-4 paragraph 0041-0050 and background).

As to claim 6 the prior art teaches wherein a charging process of the battery comprises at least one of a trickle charging stage, a constant current charging stage and a constant voltage charging stage (see fig 2-4 paragraph 0043-0052).

As to claim 7 the prior art teaches wherein in the constant current charging stage of the battery, the power of the electromagnetic signal transmitted by the wireless charging device matches the charging current corresponding to the constant current charging stage (see fig 2-5 paragraph 0045-0055); 

wherein in the constant voltage charging stage of the battery, the power of the electromagnetic signal transmitted by the wireless charging device matches the charging 

As to claims 8 and 15 the prior art teaches further comprising: the wireless charging device receiving a request instruction sent by the device to be charged, wherein the request instruction is configured to request the wireless charging device to provide the type of the power supply device to the device to be charged; and the wireless charging device sending the type of the power supply device to the device to be charged according to the request instruction (see fig 1-5 paragraph 0056-0065 and background).

As to claim 9 and 16 the prior art teaches further comprising: when the wireless charging device detects the device to be charged, the wireless charging device sending the type of the power supply device to the device to be charged (see fig 1-3 paragraph 0032-0040).

As to claims 10 the prior art teaches further comprising: the wireless charging device charging the battery in the second wireless charging mode before the wireless charging device identifies the type of the power supply device (see fig 3-6 paragraph 0094-0100 and summary).

As to claim 11 the prior art teaches wherein the wireless charging device is coupled to the power supply device via a serial bus USB interface, and wherein the wireless charging device identifying the type of the power supply device, comprises: the wireless charging device 

Remarks

Applicant’s response and remarks filed on 07/27/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that Toivola et al. do not describe “after a wireless charging device is coupled to a power supply device (see fig 5), the wireless charging device identifying a type of the power supply device” probes as claimed, Examiner respectfully disagrees.   The prior art (Toivola et al. US Pub. 2012/0194124) do teach after a wireless charging device is coupled to a power supply device (see fig 5), the wireless charging device identifying a type of the power supply device (see fig 1, fig 2, fig 5 paragraph 0021-0031; especially, Toivola et al. teach after a wireless charging device is coupled to a power supply device (see fig 5), the wireless charging device identifying a type of the power supply device as fig 1, fig 2, fig 5 paragraph 0025-0031).

Applicant contends that Toivola et al. do not describe “the wireless charging device charging a battery of a device to be charged in a target wireless charging mode according to the type of the power supply device, the target wireless charging mode (see fig 2, fig 3) being a first 

Applicant contends that Toivola et al. do not describe “wherein a charging speed of the wireless charging device charging the battery in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in the second wireless charging mode” probes as claimed, Examiner respectfully disagrees.   The prior art (Toivola et al. US Pub. 2012/0194124) do teach wherein a charging speed of the wireless charging device charging the battery in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in the second wireless charging mode (see fig 1-4 paragraph 0036-0047 and summary; especially, Toivola et al. teach wherein a charging speed of the wireless charging device charging the battery in the first wireless charging mode is greater than a charging speed of the wireless charging device charging the battery in the second wireless charging mode (see fig 1-4 paragraph 0036-0041 and 0044-0047 and summary). 

Applicant contends that Toivola et al. do not describe “wherein, after the wireless charging device enters the first wireless charging mode for charging the device to be charged, the wireless charging device performs wireless communication with the device to be charged to adjust the transmitting power of a wireless transmitter circuit in the wireless charging device” probes as claimed, Examiner respectfully disagrees.   The prior art (Toivola et al. US Pub. 2012/0194124) do teach wherein, after the wireless charging device enters the first wireless charging mode for charging the device to be charged, the wireless charging device performs wireless communication with the device to be charged to adjust the transmitting power of a wireless transmitter circuit in the wireless charging device (see fig 4-8 paragraph 0045-0046, 0064-0066 and 0094-0097 and background; especially, Toivola et al. teach wherein, after the wireless charging device enters the first wireless charging mode for charging the device to be charged, the wireless charging device performs wireless communication with the device to be charged to adjust the transmitting power of a wireless transmitter circuit in the wireless charging device as fig 4-8 paragraph 0045-0046, 0064-0066 and 0094-0096 and background).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851